Case 3:19-cv-00185-JAG Document 1 Filed 03/19/19 Page 1 of 7 PageID# 15




                                                 3:19cv185

                                               The Honorable John A. Gibney
Case 3:19-cv-00185-JAG Document 1 Filed 03/19/19 Page 2 of 7 PageID# 16
Case 3:19-cv-00185-JAG Document 1 Filed 03/19/19 Page 3 of 7 PageID# 17
Case 3:19-cv-00185-JAG Document 1 Filed 03/19/19 Page 4 of 7 PageID# 18
Case 3:19-cv-00185-JAG Document 1 Filed 03/19/19 Page 5 of 7 PageID# 19
Case 3:19-cv-00185-JAG Document 1 Filed 03/19/19 Page 6 of 7 PageID# 20
Case 3:19-cv-00185-JAG Document 1 Filed 03/19/19 Page 7 of 7 PageID# 21
